            Case 6:21-cv-00041-ADA Document 1 Filed 01/18/21 Page 1 of 49




                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                       WACO DIVISION



CASTLEMORTON WIRELESS, LLC,
                                                   Civil Action No._________
                   Plaintiff,
              v.                                   JURY TRIAL DEMANDED
LEGRAND NORTH AMERICA, LLC,

                   Defendant.


                                COMPLAINT FOR PATENT INFRINGEMENT

       Castlemorton Wireless, LLC (“Castlemorton”) brings this action and makes the following

allegations of patent infringement relating to U.S. Patent No.: 7,835,421 (the “’421 patent” or the

“patent-in-suit”). Defendant Legrand North America, LLC (“Legrand” or “Defendant”) infringes

the ‘421 patent in violation of the patent laws of the United States of America, 35 U.S.C. § 1 et

seq.

                                          INTRODUCTION
       1.       This case arises from Legrand’s infringement of the ‘421 patent. The ‘421 patent

claims priority to United Kingdom Patent App. No. 8300076, dated January 4, 1983.

       2.       The ‘421 patent arose from the work of Geoffrey Bagley, a researcher at the United

Kingdom’s Ministry of Defence. The ‘421 patent discloses inventions relating to the detection of

a carrier frequency of a direct spread spectrum signal (“DSSS”) in wireless communication.

       3.       The inventions disclosed in the ‘421 patent were breakthroughs in the field of

carrier signal detection. In fact, the disclosures in the ‘421 patent were considered so novel and

important by the British and United States governments that secrecy orders precluded publication

of the patented inventions for over twenty-five years. The below excerpt from the file history of


                        CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                      Page 1 of 49
              Case 6:21-cv-00041-ADA Document 1 Filed 01/18/21 Page 2 of 49




the ‘421 patent shows the United Kingdom Secretary of State’s Secrecy Order pursuant to Section

22(1) of the United Kingdom’s Patent Act of 1977.




‘421 Patent File History, CERTIFIED COPY OF FOREIGN PRIORITY APPLICATION (November 24,
1983) (emphasis added) (“I further certify that pursuant to Section 22(1) of the Patents Act, 1977,
the Comptroller has ordered prohibition of publication of the said specification.”); ‘421 Patent
File History, Patent Specification Cover Page (December 9, 1983) (showing that the ‘421 Patent
was applied for by the British Secretary of State for Defence and designated “Secret.”).

         4.       The ‘421 patent was developed by Geoffrey Bagley of the Royal Signals and Radar

Establishment (“RSRE”), a scientific research organization within the Ministry of Defence of the

United Kingdom. The RSRE was the primary center for research and development of electronic

devices and telecommunications technologies for the United Kingdom’s Ministry of Defence. 1 As

described below, RSRE’s focus on wireless communications, encryption, electronic circuitry, and

satellite tracking led to groundbreaking advancements in dual-use technologies (scientific

applications with civilian and military function).


1
    F.F. Barnes and B.R. Holeman, The Transfer of Defence Research on Electronic Materials to the
    Civil Field, PHIL. TRANS. R. SOC. LOND. SERIES A VOL. 322, NO. 1567 at 335 (1987) (“The Royal
    Signals and Radar Establishment (RSRE) has for many years been the focus within the Ministry
    of Defence for research on electronic materials and devices.”).

                      CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                      Page 2 of 49
              Case 6:21-cv-00041-ADA Document 1 Filed 01/18/21 Page 3 of 49




Images of RSRE’s research programs: (1) the data extraction team at the RSRE (J.E.N. Hooper,
The Royal Radar Establishment, ELECTRONICS AND POWER VOL. 13 Issue 5 at 154 (May 1967));
(2) tracking the Sputnik I rocket (I. Harris and R. Jastrow, Re-Entry of the Sputnik I Rocket, PLANET
SPACE SCI., VOL. 1 at 1982 (1959) (“The observations on the Sputnik I rocket include a late radar
echo obtained by the staff of the Royal Radar Establishment at Malvern, England.”)); (3) an RSRE
satellite camera for tracking satellites (Harrie Massie and M. O. Robin, HISTORY OF BRITISH SPACE
SCIENCE at 261 (2009)); (4) email sent using ARPANET by Queen Elizabeth at the RSRE facility
(Cade Metz, How the Queen of England Beat Everyone to the Internet, WIRED MAGAZINE
(December 15, 2012) (“The date was March 26, 1976, and the ARPANET – the computer network
that eventually morphed into the internet – had just come to the Royal Signals and Radar
Establishment.”).

         5.       The RSRE played a pivotal role in the development of technologies with broad

civilian applications. Technologies developed by the RSRE included integrated circuits, 2 thermal


2
    Mike Green, Dummer's Vision of Solid Circuits at the UK Royal Radar Establishment, IEEE
    Annals of the History of Computing 35 at 56 (2013) (“Geoffrey W.A. Dummer of the British
    Royal Radar Establishment (RRE) described his idea of semiconductor ‘solid circuits’ at a
    conference in Washington, DC in 1952.”).

                      CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                       Page 3 of 49
              Case 6:21-cv-00041-ADA Document 1 Filed 01/18/21 Page 4 of 49




imaging, 3 gas lasers, 4 and touch-screen user interfaces. 5

         6.       Geoffrey Bagley, the inventor of the ‘421 patent, conducted his work on wireless

signal communication systems at the RSRE. Geoffrey Bagley’s research in the field of wireless

transmissions has been recognized as contributing to the “greatest technological advances” in the

field.




John Clarricoats, WORLD AT THEIR FINGERTIPS at 235 (1984) (“G. Bagley, G3FHL, and H.
Woodhead, G2NX, were others in the vanguard of a development which was soon to produce one
of the greatest technical advances in Amateur Radio since the arrival of the super heterodyne
receiver and the introduction of crystal control twenty-five years earlier.”).

         7.       In 1991, the RSRE was combined with other British defense research

establishments into the United Kingdom Defence Research Agency (“DRA”). In 2001, the United

Kingdom Ministry of Defence reorganized the research establishments of the DRA into QinetiQ,



3
  Steve Connor, Military Moles Seek Technology Mountains, NEW SCIENTIST at 39 (Aug. 7, 1986)
  (“The RSRE, for instance has pioneered thermal imaging to see in the dark, or in fog.”).
4
  E.H Putley, The History of the RSRE, PHYS. TECHNOL., VOL. 16 at 11 (“Laser Development.
  RSRE discovered molecular gas laser in 1963 and invented the first far-infrared laser.”).
5
  Yuval Mor, Emotions Analytics to Transform Human-Machine Interactions, WIRED MAGAZINE
  (Sept. 2013) (“In the mid-60s, E.A. Johnson at the Royal Radar Establishment in Malvern (UK)
  created the first touch screen; that has since sparked completely new user experiences via a
  plethora of innovative applications.”).

                      CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                     Page 4 of 49
            Case 6:21-cv-00041-ADA Document 1 Filed 01/18/21 Page 5 of 49




a corporation majority owned by the United Kingdom government. 6

       8.       QinetiQ, in partnership with Castlemorton, seeks to monetize the inventions

developed by the RSRE. The value of QinetiQ’s inventions has been confirmed by QinetiQ’s

history of successful intellectual property enforcement actions. See QinetiQ Limited v. Samsung

Telecommunic, et al, Case. No. 03-cv-00221, Dkt. No. 251 (E.D. Tex. Jan. 14, 2005) (awarding

QinetiQ $17,982,222 in damages against Samsung); QinetiQ Limited v. Picvue Electronics, Ltd.,

Case No. 05-cv-00199, Dkt. No. 32 (E.D. Tex. Aug. 21, 2008) (entry of default judgment in the

amount of $9,175,958 in favor of QinetiQ); and QinetiQ Limited v. Oclaro Inc., Case No. 10-cv-

00080, Dkt. No. 119 (N.D. Cal. Dec. 6, 2010) (Oclaro entered into a license agreement to the

asserted QinetiQ patent valued at roughly $1.7 million). 7

                                          THE PARTIES

CASTLEMORTON WIRELESS, LLC

       9.       Castlemorton Wireless, LLC (“Castlemorton” or “Plaintiff”) is a limited liability

company organized under the laws of Delaware. Castlemorton was formed to obtain compensation

for RSRE’s pioneering work in the field of wireless communications.

       10.      Castlemorton pursues the reasonable royalties owed for Legrand’s use of the

inventions claimed in the ‘421 patent, which arise from RSRE’s groundbreaking technology.

LEGRAND NORTH AMERICA, LLC

       11.      Legrand Norther America, LLC (“Legrand”), is a Delaware corporation with its



6
  R. Szweda, SILICON GERMANIUM MATERIALS AND DEVICES: A MARKET AND TECHNOLOGY
  OVERVIEW at 249 (2006) (“QinetiQ is a wholly UK government-owned pls that was formed in
  July 2001.”).
7
  See OCLARO, INC. 2013 FORM 10-K at 52 (September 26, 2013) (“Legal settlements expense of
  $1.7 million during the year ended July 2, 2011 includes amounts recorded in connection with a
  confidential settlement agreement with QinetiQ Limited and for other legal settlements and
  related legal costs.”).

                    CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                    Page 5 of 49
          Case 6:21-cv-00041-ADA Document 1 Filed 01/18/21 Page 6 of 49




principal place of business at 60 Woodlawn Street, West Hartford, Connecticut 06110. Legrand

may be served through its registered agent The Corporation Trust Company, Corporation Trust

Center 1209 Orange Street, Wilmington, Delaware 19801.

       12.     Legrand conducts business operations within the Western District of Texas in its

facilities at 2000 East Wyoming Avenue, Suite C, El Paso, Texas 79903.


                                    JURISDICTION AND VENUE

       13.     This action arises under the patent laws of the United States, Title 35 of the United

States Code. Accordingly, this Court has exclusive subject matter jurisdiction over this action

under 28 U.S.C. §§ 1331 and 1338(a).

       14.     Upon information and belief, this Court has personal jurisdiction over Legrand in

this action because Legrand has committed acts within the Western District of Texas giving rise

to this action and has established minimum contacts with this forum such that the exercise of

jurisdiction over Legrand would not offend traditional notions of fair play and substantial justice.

Defendant Legrand, directly and/or through subsidiaries or intermediaries (including distributors,

retailers, and others), has committed and continues to commit acts of infringement in this District

by, among other things, offering to sell and selling products and/or services that infringe the patent-

in-suit. Moreover, Legrand has facilities in the State of Texas and actively directs its activities to

customers located in the State of Texas.

       15.     Venue is proper in this district under 28 U.S.C. §§ 1391(b)-(d) and 1400(b).

Defendant Legrand is registered to do business in the State of Texas, has offices in the State of

Texas, and upon information and belief, has transacted business in the Western District of Texas

and has committed acts of direct and indirect infringement in the Western District of Texas.




                     CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                         Page 6 of 49
          Case 6:21-cv-00041-ADA Document 1 Filed 01/18/21 Page 7 of 49




Legrand maintains at least one regular and established place of business within the Western

District of Texas at 2000 East Wyoming Avenue, Suite C, El Paso, Texas 79903.


                                           THE ‘421 PATENT
       16.     The United States Department of Defense and the United Kingdom Secretary of

State ordered the ‘421 patent and its associated foreign and domestic applications be subject to

“Secrecy Orders,” as disclosure of the ‘421 patent would be “detrimental to the national security” 8

and “prejudicial to the defence of the realm.” 9

       17.     Invention secrecy orders were first issued by the United States government in

response to World War I. The Federal Government was concerned that “those inventions which

are of most use to the Government during a time of war are also those which would, if known,

convey useful information to the enemy.” 10 These first secrecy orders were limited to the period

of World War I. After World War I, the secrecy doctrine lay dormant for more than two decades.

However, in 1940, in anticipation of the United States entry into World War II, the statute was

renewed by the Act of July 1st, 1940. 11

       18.     Following the end of World War II and with Cold War tensions mounting, Congress

passed the Invention Secrecy Act of 1952. The 1952 Act created a year-long secrecy order, capable

of indefinite renewal so long as the national interest required. 12

       19.     On January 27, 1950, the United States and the Government of the United Kingdom




8
  See 35 U.S.C. § 181 (1952).
9
  See the UNITED KINGDOM PATENTS ACT § 22(1) (1977).
10
   S. Rep. No. 119, 65th Cong., 1st Sess. at 1 (1917).
11
   Act of July 1, 1940, ch. 501, 54 Stat. 710 (1940).
12
   Invention Secrecy Act of 1952, ch. 4 §§10 & 11, 66 Stat. 3 (1952) (codified as amended at 35
    U.S.C. §§ 181-188 (1994)).

                     CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                       Page 7 of 49
         Case 6:21-cv-00041-ADA Document 1 Filed 01/18/21 Page 8 of 49




of Great Britain and Northern Ireland entered into the Mutual Defence Assistance Agreement 13 in

response to tensions with the Soviet Union. The agreement recognized the need to protect the

secrecy of cutting-edge technology that could have important military, as well as civilian,

capabilities and the need to advance the defense interests of the United States and the United

Kingdom.

       20.     It was against this background that, on January 11, 1983, the United Kingdom

Secretary of State ordered the foreign patent application to which the ‘421 patent claims priority

be “classified by the defence authority of the United Kingdom as SECRET.” The secrecy

designation made by the United Kingdom prohibited the disclosure of United Kingdom Patent

App. No. 8300076.

       21.     The designation of the ‘421 patent application as subject to a Secrecy Order was

unusual and underscores the importance of the inventions disclosed in the ‘421 patent. In 2010,

the final year that the ‘421 patent application was subject to a Secrecy Order, the United States

Patent and Trademark Office (“USPTO”) filed only 86 new secrecy orders 14 out of a total of

520,277 patent applications submitted to the USPTO. 15 Less than 0.016% (one out of every 6,049)

patent applications was subject to a secrecy order in 2010.




13
   Interchange of Patent Rights and Technical Information, United States Treaties and Other
   International Acts Series 2773, UNITED STATES DEPARTMENT OF STATE, Publ. No. 5170 at 1
   (Jan. 19, 1953).
14
   See FREEDOM OF INFORMATION ACT (FOIA) REQUEST NO. F-13-0004 at 5 (October 23, 2012)
   (response to the FOIA request of Steven Aftergood of the Federation of American Scientists).
15
   U.S. Patent Statistics Chart Calendar Years 1963-2018, U.S. PATENT AND TRADEMARK
   OFFICE PATENT TECHNOLOGY MONITORING TEAM (2019), available at:
   https://www.uspto.gov/web/offices/ac/ido/oeip/taf/us_stat.htm

                    CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                     Page 8 of 49
          Case 6:21-cv-00041-ADA Document 1 Filed 01/18/21 Page 9 of 49




‘421 Patent File History, CONDITIONAL PERMIT FOR FILING A PATENT APPLICATION OUTSIDE THE
UNITED KINGDOM (October 20, 1983) (“On 11 January 1983 directions were given under Section
22(1) prohibiting publication of information contained in the above-numbered application for
defense reasons. These directions are still in force, but the applicant(s) is/are hereby authorized to
apply in UNITED STATES OF AMERICA for grant of a patent in respect of matter contained in
the application, subject to the conditions set forth below.”).

       22.     The United Kingdom’s designation of the ‘421 patent application as subject to a

Secrecy Order was made pursuant to the United Kingdom Patent Act of 1977. The United

Kingdom’s Patent Act of 1977 requires, where a patent “application contains information” and

where the “publication of which might be prejudicial to the defence of the realm,” the patent

application be prohibited from publication.




                     CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                        Page 9 of 49
        Case 6:21-cv-00041-ADA Document 1 Filed 01/18/21 Page 10 of 49




THE UNITED KINGDOM PATENTS ACT § 22(1) (1977) (emphasis added) (“the publication of which
might be prejudicial to the defence of the realm”).

       23.    On December 9, 1983, the United States Department of Defense issued a Secrecy

Order covering the inventions disclosed in the ‘421 patent application, independently confirming

the importance of the ‘421 patent. The United States Department of Defense found pursuant to

“Title 35, United States Code (1952), section 181-188” that the ‘421 patent application contained

subject matter where “unauthorized disclosure of which might be detrimental to the national

security.” Based on this finding, the Department of Defense entered a Secrecy Order on December

9, 1983. The Secrecy Order provided for criminal penalties should the ‘421 patent application be

published without “written consent” of the “Commissioner of Patent and Trademarks.” See ‘421

Patent File History, SECRECY ORDER (Filed December 9, 1983).




                   CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                   Page 10 of 49
         Case 6:21-cv-00041-ADA Document 1 Filed 01/18/21 Page 11 of 49




CHAPTER 17 OF THE PATENT ACT OF 1952, 35 U.S.C. § 181 (1952) (emphasis added) (Chapter 17
is sometimes referred to, by itself, as the Invention Secrecy Act because it was based on the
Invention Secrecy Act of 1951, Pub. L. No. 82-256, 66 Stat. 3.).

       24.     The Patent Act of 1952 (under which the ‘421 patent application was designated as

subject to a Secrecy Order) prohibits the publication of a patent application where the “publication

or disclosure of the invention by the granting of a patent therefor would be detrimental to the

national security.” The determination to designate the ‘421 patent application as subject to a

Secrecy Order was made pursuant to the United States Department of Defense Patent Act of 1952

in United States Code, Sections 181-188. The following excerpt from the file history of the ‘421

patent shows the issuance of the initial “Secrecy Order” by the United States Department of

Defense was based on a finding that the disclosure of the inventions in the ‘421 patent application

would be “detrimental to national security.”

       You are hereby notified that your application as above identified has been found to
       contain subject matter, the unauthorized disclosure of which might be detrimental
       to the national security, and you are ordered in nowise to publish or disclose the
       invention or any material information with respect thereto.
‘421 Patent File History, SECRECY ORDER (Filed December 9, 1983).




                    CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                     Page 11 of 49
         Case 6:21-cv-00041-ADA Document 1 Filed 01/18/21 Page 12 of 49




‘421 Patent File History, SECRECY ORDER (Filed December 9, 1983) (emphasis added) (“You are
hereby notified that your application as above identified has been found to contain subject matter,
the unauthorized disclosure of which might be detrimental to the national security, and you are
ordered in nowise to publish or disclose the invention or any material information.”).

       25.     Following the issuance of the Secrecy Order, the United States Armed Services

Patent Advisor Board of the United States Department of Defense notified the United States

Commissioner of Patents and Trademarks that it had made an “affirmative determination” that

“the national interest require[d] renewal of the secrecy order.”




‘421 Patent File History, RENEWAL OF SECRECY ORDER (Mailed July 3, 1985) (“The Armed
Services Patent Advisory Board, Department of Defense (DOD), has notified the Commissioner
of Patents and Trademarks that an affirmative determination has been made by a DOD agency,
identified below, that the national interest requires renewal of the secrecy order.”).


                    CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                    Page 12 of 49
            Case 6:21-cv-00041-ADA Document 1 Filed 01/18/21 Page 13 of 49




       26.        During the following decade, the United States Department of Defense issued

renewals of the Secrecy Order prohibiting disclosure of the application leading to the ‘421 patent.

Repeatedly, the United States determined that disclosure of the inventions taught in the ‘421 patent

would be detrimental to national security should they be published. See ‘421 Patent File History,

RENEWAL      OF   SECRECY ORDER (Mailed July 2, 1986); ‘421 Patent File History, RENEWAL         OF

SECRECY ORDER (Mailed July 2, 1987); ‘421 Patent File History, SECRECY ORDER AND PERMIT

FOR DISCLOSING CLASSIFIED INFORMATION (July 7, 1988); ‘421 Patent File History, RENEWAL OF

SECRECY ORDER (Mailed July 6, 1989); 421 Patent File History, SECRECY ORDER AND PERMIT

FOR DISCLOSING CLASSIFIED INFORMATION (Mailed July 11, 1991); ‘421 Patent File History,

RENEWAL      OF   SECRECY ORDER (Mailed July 1, 1992); 421 Patent File History, RENEWAL          OF

SECRECY ORDER (Mailed July 2, 1993); ‘421 Patent File History, RENEWAL OF SECRECY ORDER

(Mailed July 6, 1994); and ‘421 Patent File History, RENEWAL OF SECRECY ORDER (Mailed July

6, 1995).




‘421 Patent File History, SECRECY ORDER RENEWALS (1986-1995) (annotation added).



                       CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                     Page 13 of 49
          Case 6:21-cv-00041-ADA Document 1 Filed 01/18/21 Page 14 of 49




         27.   Each time the United States Department of Defense renewed the Secrecy Order, the

patent applicant was notified that the ‘421 patent contained “subject matter which discloses

classifiable information . . . the unauthorized disclosure of [which] . . . would be detrimental to the

national security.” An illustrative example of these annual renewal notifications is excerpted

below.




‘421 Patent File History, SECRECY ORDER AND PERMIT FOR DISCLOSING CLASSIFIED
INFORMATION (July 7, 1988) (emphasis added) (“You are hereby notified that the above-identified
patent application has been found to contain subject matter which discloses classifiable
information. The unauthorized disclosure of such subject matter would be detrimental to the
national security, and you are ordered to keep the subject matter secret (as required by 35 U.S.C.
181) and you are further ordered NOT TO PUBLISH OR DISCLOSE the subject matter to any
person except as specifically authorized herein.”).

      THE INVENTIONS DISCLOSED IN THE ‘421 PATENT REFLECT GEOFFREY BAGLEY’S
              GROUNDBREAKING WIRELESS COMMUNICATIONS RESEARCH

         28.   Geoffrey Bagley was a pioneer in the field of wireless communication. Starting in

the 1950’s, he developed novel antenna designs and wireless signal processing systems. Geoffrey

Bagley was a member of the Radio Society of Great Britain for over 70 years. See RADIO SOCIETY

OF GREAT BRITAIN NEWSLETTER        at 12 (January 2018).




                     CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                        Page 14 of 49
           Case 6:21-cv-00041-ADA Document 1 Filed 01/18/21 Page 15 of 49




WILLINGTON AMATEUR RADIO SOCIETY (A.R.S.) MEETING (Mid-1950s) (Geoffrey Bagley is
picture standing second from the left in the rear of the photo).

         29.     Geoffrey Bagley’s research centered on wireless communications systems

including signal processing.       Bagley wrote numerous papers in the field of wireless

communications systems. 16 His research in the field has been widely cited by other researchers in



16
     See, e.g., G.C. Bagley, Radar Pulse-Compression By Random Phase-Coding, THE RADIO AND
     ELECTRONIC ENGINEER VOL. 36, ISSUE 1 (July 1968); G.C. Bagley, Radar Signal Loss Resulting
     From Sub-Optimal Phase Quadrature Processing, THE RADIO AND ELECTRONIC ENGINEER
     VOL. 47, ISSUE 5 (May 1977); G.C. Bagley, Digital Processing Of Signal Phase-Angle, IEEE
     TRANS. AEROSPACE AND ELECTRONIC SYST. AES-9 (1973); G.C. Bagley, Reducing Heterodyne
     Interference: A Survey Of The Problems Of Heterodyne Interference, With Particular Reference
     To Single-Sideband Operation, R.S.G.B. BULLETIN VOL. 28 NO. 6 at 239 (December 1952);
     G.C. Bagley, An Aerial Module For The UHF Band, Institution of Electrical Engineers,
     Conference on Aerospace Antennas, London, England, June 8-10, 1971, PROCEEDINGS IEE
     CONFERENCE PUBLICATION, NO. 77 at 66 (1971) (identifying G.C. Bagley as being employed at
     the Royal Aircraft Establishment in Farnborough, England); G.C. Bagley, A Survey Of
     Cancellation Versus Integration For Radar Clutter Reflection, NASA STI/RECON TECHNICAL
     REPORT N (August 1974); G.C. Bagley, Review Of Secondary Radar - Fundamentals and
     Instrumentation, THE AERONAUTICAL JOURNAL VOL. 81 ISSUE 795 at 133 (March 1977); G.C.
     Bagley, Review of Radar Precision and Resolution, THE AERONAUTICAL JOURNAL VOL. 79
     ISSUE 771 at 139 (March 1975); G.C. Bagley, Review of Introduction to Adaptive Arrays, THE
     AERONAUTICAL JOURNAL VOL. 85 ISSUE 847 at 349 (September 1981); and G.C. Bagley, Review
     of Radar Technology, THE AERONAUTICAL JOURNAL VOL. 82 ISSUE 810 at 276 (June 1978).

                      CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                    Page 15 of 49
          Case 6:21-cv-00041-ADA Document 1 Filed 01/18/21 Page 16 of 49




peer-reviewed journals. 17




SELECTION OF RESEARCH PAPERS BY GEOFFREY BAGLEY (published 1968 to 1981).

         30.    Geoffrey Bagley’s research informed his development of the inventions disclosed

in the ‘421 patent. For example, his 1952 paper on reducing heterodyne interference examined

ways that one could send a wireless communication over a channel that was used by other

transmissions. A core problem Bagley identified was the need for a receiver to determine the

transmitted communication from other communications that were sent over the same wireless



17
     See, e.g., J.M. Ross, Coded Signal Design For A Transmitter Scanned Sonar, JOURNAL OF
     SOUND AND VIBRATION Vol. 29 Issue 2 at 227 (July 1973); Herbert Matthews, SURFACE WAVE
     FILTERS: DESIGN, CONSTRUCTION, AND USE at 475 (1977); D.P. Morgan, Surface Acoustic
     Wave Devices And Applications: 5. Signal Processing Using Programmable Non-Linear
     Convolvers, ULTRASONICS Vol. 12 Issue 2 at 74 (March 1974); Matthews, Herbert, SURFACE
     WAVE FILTERS: DESIGN, CONSTRUCTION, AND USE (1977); Frank Amoroso, Adaptive A/D
     Converter To Suppress CW Interference In DSPN Spread-Spectrum Communications, IEEE
     TRANSACTIONS ON COMMUNICATIONS VOL. 31 ISSUE 10 at 1117 (1983); Frank Amoroso,
     Adaptive A/D Converter To Suppress Co-Channel Constant Envelope Interference In A Mobile
     Digital Link, TELECOMMUNICATION SYSTEMS VOL. 2 ISSUE 1 at 109 (1993); J.J. Hill, Design Of
     Nonrecursive Digital Moving-Target-Indicator Radar Filters, ELECTRONICS LETTERS Vol. 8
     Issue 14 at 359-360 (1972); P.F. Swaszek and J.B. Thomas, Robust Vector Quantization,
     OFFICE OF NAVAL RESEARCH REPORT NUMBER 10 at 14 (March 1983); and Frederick H. Raab
     and Jerome R. Waechter, The Counting Phase Detector With VLF Atmospheric Noise, IEEE
     TRANSACTIONS ON AEROSPACE AND ELECTRONIC SYSTEMS Issue 5 (Sept. 1977).

                     CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                 Page 16 of 49
          Case 6:21-cv-00041-ADA Document 1 Filed 01/18/21 Page 17 of 49




channel. Mr. Bagley would focus on these issues for much of his career. The need to disaggregate

the wireless communication from other wireless transmissions would later be addressed by the

inventions disclosed in the ‘421 patent.




Image of Geoffrey Bagley’s 1952 paper on heterodyne interference. See G.C. Bagley, Reducing
Heterodyne Interference: A Survey Of The Problems Of Heterodyne Interference, With Particular
Reference To Single-Sideband Operation, R.S.G.B. BULLETIN VOL. 28 NO. 6 at 239 (December
1952).

         31.    Geoffrey Bagley’s work in wireless communication systems would lead to the

development of the Bagley Polygon – an antenna developed to receive wireless communications

while minimizing interference. In the following decades, the Bagley Polygon would be widely

cited in research on wireless communications. 18 The following image shows two of the many


18
     See e.g., David Senior Elles and Yong-Kyu Yoon, Compact Dual Band Three Way Bagley
     Polygon Power Divider Using Composite Right/Left Handed (CRLH) Transmission Lines, 2009
     IEEE MTT-S INTERNATIONAL MICROWAVE SYMPOSIUM DIGEST (2009); Iwata Sakagama, et al.,
     Compact Multi-Way Power Dividers Similar To The Bagley Polygon, 2007 IEEE/MTT-S
     INTERNATIONAL MICROWAVE SYMPOSIUM (2007); Khair Ayman Al Shamaileh, et al., Design
     Of N-Way Power Divider Similar To The Bagley Polygon Divider With An Even Number Of
     Output Ports, PROGRESS IN ELECTROMAGNETICS RESEARCH 20 (2011); Abdullah Mazen
     Qaroot, et al., Design And Analysis Of Dual-Frequency Modified 3-Way Bagley Power
     Dividers, PROGRESS IN ELECTROMAGNETICS RESEARCH 20 (2011); Youngchul Yoon and Young
     Kim, Bagley Power Divider With Uniform Transmission Lines For Arbitrary Power Ratio And
     Terminated In Different Impedances, PROGRESS IN ELECTROMAGNETICS RESEARCH 77 (2017);
     Jiuchao li, et al., A Novel Multi-Way Power Divider Design with Enhanced Spurious
     Suppression, APPLIED COMPUTATIONAL ELECTROMAGNETICS SOCIETY JOURNAL 29.9 (2014);

                    CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                  Page 17 of 49
        Case 6:21-cv-00041-ADA Document 1 Filed 01/18/21 Page 18 of 49




books that reference the Bagley Polygon used in wireless communications systems.




R.A. Burberry, VHF AND UHF ANTENNAS at 249 (1992) (emphasis added); A.W. Rudge et al, THE
HANDBOOK OF ANTENNA DESIGN VOLUME 2 at 923 (1983) (emphasis added).

                THE INVENTIONS DISCLOSED IN THE ‘421 PATENT REFLECT
                     RSRE’S HISTORY OF GROUNDBREAKING WORK

       32.    The inventions taught in the ‘421 patent were developed at the Royal Signals and

Radar Establishment in Malvern, Worcestershire in the United Kingdom. The Royal Signals and

Radar Establishment was formed in 1970’s through a merger of the United Kingdom’s research

laboratories including the Royal Radar Establishment (“RRE”) and the Services Electronic



  Roberto Gómez-García and Manuel Sánchez-Renedo, Application Of Generalized Bagley-
  Polygon Four-Port Power Dividers To Designing Microwave Dual-Band Bandpass Planar
  Filters, IEEE MTT-S INTERNATIONAL MICROWAVE SYMPOSIUM (2010); R.A. Burberry, VHF
  AND UHF ANTENNAS at 249 (1992) (“This was devised by G. Bagley of the Royal Aircraft
  Establishment, Farnborough.”); A.W. Rudge, et al., THE HANDBOOK OF ANTENNA DESIGN
  VOLUME 2 at 923 (1983) (“It was devised by G. Bagley of the RAE Antenna Group,
  Farnborough.”); and Sorin Voinigescu, HIGH-FREQUENCY INTEGRATED CIRCUITS at 426 (2013).

                   CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                   Page 18 of 49
         Case 6:21-cv-00041-ADA Document 1 Filed 01/18/21 Page 19 of 49




Research Laboratory (“SERL”).

        33.     Contemporaneous to Geoffrey Bagley’s work on wireless communication systems,

researchers at the RSRE developed pioneering systems for thermal imaging. See Nic Fleming,

The Man Who Makes You See The Invisible, BBC WEBSITE, (June 14, 2017), available at:

https://www.bbc.com/future/article/20170614-thermal-imaging-reveals-the-hidden-heat-lost-

from-your-home. The first systems that generated images based on reflected light from the Moon,

stars and sky were developed during the 1960s. British scientists played a leading role in the

development of modern thermal imaging technologies, mostly those working at the Royal Radar

Establishment (RRE) in Worcestershire, where Harper started as a student apprentice in 1967.”).

        34.     In addition, the RSRE was one of the early developers of internet communication

systems. In 1976, the RSRE was one of the first facilities to experiment with electronic messaging

in what would later be called e-mail. Cade Metz, How the Queen of England Beat Everyone To

The Internet, WIRE MAGAZINE (December 25, 2012) (“It was revolution in digital communication.

But to the Queen, it was old hat. She could even say that the first message she sent across the

ARPANET in 1976 wasn't without some real hacker cred.                  The Royal Signals and Radar

Establishment has developed a programming language called Coral 66 – it's also mentioned on the

wall, just to her left – and this was the subject of her missive.”).

        35.     Further illustrating the novel work conducted at the RSRE is the RSRE’s role in the

initial conception of solid-state integrated circuits. In a 1952 paper, G.W.A. Dummer of the RSRE

laid out the genesis of a solid-state integrated circuit. See Solid Circuits: Glimpses into The Future

at Malvern Components Symposium, WIRELESS WORLD at 516 (November 1957) (“At the moment

the solid circuit is little more than an idea.       It is being investigated by the Royal Radar

Establishment at Malvern . . . A hypothetical example, described by G.W.A. Dummer of R.R.E.



                     CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                       Page 19 of 49
         Case 6:21-cv-00041-ADA Document 1 Filed 01/18/21 Page 20 of 49




and displayed as a model in the Symposium exhibition, was a transistor flip-flop with two emitter-

follower outputs.”); Mike Green, Dummer's Vision of Solid Circuits at the UK Royal Radar

Establishment, IEEE ANNALS OF THE HISTORY OF COMPUTING 35 at 56 (2013) (“Geoffrey W.A.

Dummer of the British Royal Radar Establishment (RRE) described his idea of semiconductor

"solid circuits" at a conference in Washington, DC in 1952.”); and P.R. Morris, A Review of UK

Government Involvement in the Field of Semiconductor Technology Within the Research

Establishments, FACETS: NEW PERSPECTIVES ON THE HISTORY OF SEMICONDUCTORS at 279 (1997)

(“The leading government research and development establishment involved in semiconductor

work has been the Royal Signals and Radar Establishment (RSRE), based at Malvern,

Worcestershire.”).




G.W.A. Dummer, Electronic Components in Great Britain, SYMPOSIUM ON PROGRESS IN QUALITY
ELECTRONIC COMPONENTS IRE, WASHINGTON D.C. (May 1952) (emphasis added) (“With the
advent of the transistor and the work on semi-conductors generally, it now seems possible to
envisage electronic equipment in a solid block with no connecting wires. The block may consist
of layers of insulating, conducting, rectifying and amplifying materials, the electronic functions
being connected directly by cutting out areas of the various layers.”).

       36.     The first touchscreen interface was also developed by Geoffrey Bagley’s

contemporaries at RSRE.       The development of these concomitant fundamental computer


                     CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                    Page 20 of 49
         Case 6:21-cv-00041-ADA Document 1 Filed 01/18/21 Page 21 of 49




technologies informed Geoffrey Bagley’s work on wireless communications, including the

inventions disclosed in the ‘421 patent.




Brian Merchant, THE ONE DEVICE: THE SECRET HISTORY OF THE IPHONE at 270 (2017) (emphasis
added) (“The first device that we would recognize as a touchscreen today is believed to be invented
by Eric Arthur Johnson, an engineer at England’s Royal Radar Establishment, in 1965.”).

                 THE ‘421 PATENT IS DIRECTED TO SOLVING LIMITATIONS IN
                             CARRIER SIGNAL IDENTIFICATION

       37.     U.S. Patent No. 7,835,421 (the “421 patent”) entitled, Electric Detector Circuit,

was filed on January 22, 1990, and claims priority to January 4, 1983. The ‘421 patent expires

November 16, 2027. Castlemorton is the owner by assignment of all right, title, and interest in the

‘421 patent. A true and correct copy of the ‘421 patent is attached hereto as Exhibit A.

       38.     The ‘421 patent discloses a novel method and system for detecting the carrier signal

frequency in wireless data signal communications.

       39.     The ‘421 patent teaches the detection of the carrier frequency direct-sequence

spread spectrum signals (“DSSS”). DSSS is a spread spectrum technique initially developed for

military wireless communications. The essential idea is to spread the wireless signal over a wider

bandwidth to make jamming and interception more difficult.

       40.     Spread spectrum was invented by Austrian-born actress Hedy Lamarr. Before

fleeing Nazi Germany, she was married to an Austrian arms merchant and learned that existing

narrowband radio communications were subject to jamming. Hedy Lamarr conceived of the idea

                    CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                    Page 21 of 49
          Case 6:21-cv-00041-ADA Document 1 Filed 01/18/21 Page 22 of 49




of using a complex but predetermined hopping pattern to move the frequency of a control signal

around. “Even if short bursts on a single frequency could be jammed, they would move around

quickly enough to prevent total blockage.” Matthew Gast, 802.11 WIRELESS NETWORKS: THE

DEFINITIVE GUIDE at 237 (2005). In 1942, Hedy Lamarr and her husband, composer George

Antheil, were granted a patent to the use of frequency hopping whereby a signal would be spread

across multiple frequencies by hopping from one frequency to another.

         41.   The two primary forms of spread spectrum techniques are: frequency-hopping

spread spectrum and direct-sequence spread spectrum. Frequency hopping spread spectrum is a

form of spread spectrum in which the signal is broadcast over a seemingly random series of radio

frequencies, hopping from frequency to frequency.

         42.   The ‘421 patent is directed at improving the functioning of DSSS, a more recent

type of spread spectrum. In DSSS, each bit of an original signal is represented by multiple bits in

the transmitting signal, using a spread code. The spreading code spreads the signal across a wider

frequency band in direct proportion to the number of bits used. Therefore, a 10-bit spreading code

spreads the signal across a frequency band that is 10 times greater than a 1-bit spreading code.

One common way of implementing DSSS is to combine the original signal with the spreading code

bit stream using an exclusive-OR (“XOR”) operation. Typically, the XOR obeys the following

rules:

                     0⨂0=0          0⨂1=1           1⨂0=1          1⨂1=0

To see how a signal is then spread, assume the original signal contains the following bits 110100

and the spreading code is 001010011001110101. The resulting transmitted signal will be spread

across a wider frequency band.




                    CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                    Page 22 of 49
           Case 6:21-cv-00041-ADA Document 1 Filed 01/18/21 Page 23 of 49




Example of Direct Squency Spread Spectrum (showing the original signal, spreadcode and
modulated signal).

          43.     The receiver of the modulated DSSS signal then demodulates the signal by

performing the inverse operation, the smeared-out signal is reconstituted as a narrow-band signal, and,

more importantly, any narrow-band noise is smeared out so the signal shines through clearly.

          44.     At the time the ‘421 patent inventions were conceived, existing systems had

difficulty identifying a received carrier signal from undesired transmission (e.g., noise). For

example, U.S. Patent No. 4,601,047, entitled Code Division Multiplexer Using Direct Sequence

Spread Spectrum Signal Processing, which was cited in the prosecution of the ‘421 patent,

identified the difficulty that existing prior art systems had in identifying the carrier signal from

surrounding “undesired transmissions.”

          Because the correlation method of the invention involves a subtraction of a code
          sequence having an unassigned code sequence shift, all undesired transmission
          components (identified by the subscript "r") in the output VB (T) are perfectly
          rejected, whereas in the prior art receiver, the output VA (T) involves contributions
          of the undesired transmissions (having the subscript "j") as well as the desired
          transmissions (subscript "r").
U.S. Patent No. 4,601,047, col. 10:20-27 (emphasis added). 19

          45.     Existing systems for receiving direct sequence spread spectrum signals at the time

the ‘421 patent inventions were developed had further limitations including difficulty in



19
     U.S. Patent No. 4,601,047 is assigned to Sangamo Weston Inc. and was filed on March 23, 1984.

                       CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                              Page 23 of 49
         Case 6:21-cv-00041-ADA Document 1 Filed 01/18/21 Page 24 of 49




distinguishing a carrier signal from signal noise as receivers of a modulated carrier signal would

attempt to lock onto the noise. U.S. Patent No. 4,567,588, entitled, Synchronization System For

Use In Direct Sequence Spread Spectrum Signal Receiver, which was cited in the prosecution of

the ‘421 patent, describes this problem in identifying a carrier signal from noise.

       As another problem, a direct sequence spread spectrum receiver does not readily
       distinguish between a signal and noise, particularly since the incoming signal is a
       data modulated carrier that is spread by a pseudo-noise sequence. The receiver will
       thus tend to attempt to lock onto noise in the absence of a signal.
U.S. Patent No. 4,567,588, col. 4:43-48 (emphasis added). 20

       46.     Existing systems also had difficulty correlating the received signal so that a carrier

frequency could be identified. For example, U.S. Patent No. 4,561,089, entitled Correlation

Detectors For Use In Direct Sequence Spread Spectrum Signal Receiver, which was cited in the

prosecution of the ‘421 patent, identified the difficulty that existing systems had in identifying a

carrier signal through correlation.

       [T]he degree of correlation between the predetermined transmitter and the receiver
       is determined by comparing the output of several correlation detectors having
       reference signals that are displaced in time from each other. An error signal is
       generated and applied to control receiver timing to perfectly align the code sequence
       shift of the receiver reference sequence to the code sequence shift of the
       predetermined transmitter. A large number of adjustments of the correlation detector
       components, however, are required. . . .This creates a significant problem, both
       during initial calibration and during maintenance.
U.S. Patent No. 4,561,089, col. 4:11-31 (emphasis added). 21

       47.     The ‘421 patent is directed at solving a need that was identified in patents that were

contemporaneous to the inventions disclosed in the ‘421 patent. Specifically, U.S. Patent No.

4,538,281, entitled Adaptive Acquisition of Multiple Access Codes, which was cited in the




20
   U.S. Patent No. 4,567,588 is assigned to Sangamo Weston, Inc. and was filed on March 23,
   1984.
21
   U.S. Patent No. 4,561,089 is assigned to Santamo Weston, Inc. and was filed on March 23, 1984.

                    CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                           Page 24 of 49
          Case 6:21-cv-00041-ADA Document 1 Filed 01/18/21 Page 25 of 49




prosecution of the ‘421 patent, describes the “substantial need” for systems that “enable the

detection and acquisition of the coded signal.”

         There is therefore a continuing and substantial need for systems and techniques
         which enable the detection and acquisition of the coded signal in multiple access
         communication systems using code division multiplexing which will improve strong
         signal performance without significant degrading of the weak signal performance.
U.S. Patent No. 4,538,281, col. 2:50-56 (emphasis added). 22

         48.     The ‘421 patent is directed at a problem in the prior art wherein the carrier signal

is difficult to identify unless the number of transmissions in the band was kept “low.” For example,

U.S. Patent No. 4,532,635, entitled System And Method Employing Two Hop Spread Spectrum

Signal Transmissions Between Small Earth Stations Via A Satellite And A Large Earth Station And

Structure And Method For Synchronizing Such Transmission, which was cited in the prosecution

of the ‘421 patent, describes noise as making “error probability high” unless the number of

transmissions is kept “low.”

         In conventional spread spectrum the waveforms are not orthogonal to each other and
         a station receiving a desired spread spectrum transmission will also see many other
         spread spectrum transmissions. While the other spread spectrum transmissions will
         appear as noise such noise forms a background which makes error probability high
         unless the number of simultaneous users in the band are kept reasonably low.
U.S. Patent No. 4,532,635, col. 3:44-51 (emphasis added). 23

         49.     Existing systems at the time the inventions disclosed in the ‘421 patent were

developed were unable to “readily distinguish between signal and noise.” U.S. Patent No.

4,979,183, entitled Transceiver Employing Direct Sequence Spread Spectrum Techniques, which

was filed several years after the ‘421 patent, described a drawback of existing systems for




22
     U.S. Patent No. 4,538,281 is assigned to Boeing Co. and was filed on May 6, 1982.
23
     U.S. Patent No. 4,532,635 is assigned to RCA Corp. and L3 Communications Corp. and was
     filed on August 19, 1983.

                      CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                           Page 25 of 49
         Case 6:21-cv-00041-ADA Document 1 Filed 01/18/21 Page 26 of 49




identifying a carrier signal in spread spectrum communication techniques, which was the difficulty

in “synchronization between the transmitter and receiver.”

       One of the drawbacks, however, in using spread spectrum communication
       techniques is that they often require elaborate, complex and expensive circuitry.
       Certain types of spread spectrum systems, such as direct sequence spread spectrum,
       also suffer from prohibitively long acquisition and decoding times. Since a direct
       sequence spread spectrum receiver does not readily distinguish between signal and
       noise, and, in particular, since the incoming signal is a data modulated carrier that is
       spread by a pseudonoise sequence, synchronization between the transmitter and
       receiver is often troublesome.
U.S. Patent No. 4,979,183, col. 2:23-34 (emphasis added). 24

       50.     The issue of “false correlations” was a significant limitation in existing systems at

the time the inventions disclosed in the ‘421 patent were conceived. For example, U.S. Patent No.

5,022,046, entitled Narrowband/Wideband Packet Data Communication System, which was filed

roughly five years after the ‘421 patent, describes existing systems as having difficulty in

synchronizing the receiver of a spread spectrum communication.

       One of the more difficult problems in spread-spectrum communications is initial
       receiver acquisition of the signature sequence. The problem is exacerbated in a
       packet system, since receiver synchronization must be reaccomplished at the
       beginning of each packet. False correlations with a time-shifted version of its own
       spreading sequence or with a portion of another user's sequence during packet
       transmission could cause loss of the packet.
U.S. Patent No. 5,022,046, col. 3:40-49 (emphasis added). 25

       51.     Overcoming limitations in existing direct sequence spread spectrum devices for

identifying a carrier signal and synchronizing the receiver and transmitter were described in patents




24
   U.S. Patent No. 4,979,183 is assigned to Echelon Systems Corporation and was filed on March
   23, 1989.
25
   U.S. Patent No. 5,022,046 is assigned to United Stated Air Force and was filed on April 14,
   1989; see also U.S. Patent No. 4,774,715, col. 1:42-49 (“Basically, it is difficult to synchronize
   a locally generated PN decoding signal with a received signal as no significant indication of the
   degree of non-synchronization between such signals is available until the phase difference
   between the signals is minimal. The ability to reject multiple reflections of a signal consequently
   creates difficulties in synchronizing to a desired signal.”).

                     CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                              Page 26 of 49
           Case 6:21-cv-00041-ADA Document 1 Filed 01/18/21 Page 27 of 49




from shortly after the priority date of the ‘421 patent as being a “significant design challenge” and

“complex.” For example, in U.S. Patent No. 5,365,550, entitled Initial Synchronization And

Tracking Circuits For Spread Spectrum Receivers, the limitations in existing prior art is discussed.

          Direct sequence digital spread spectrum receivers present a significant design
          challenge in synchronizing the receiver clock with the transmitter clock, particularly
          under severe multipath and interference conditions. The sliding correlator technique
          of acquiring initial synchronization known in the prior art is typically used due to its
          inherently simple, yet predictable nature. Once synchronization is acquired, a Tau-
          dither technique known in the prior art is typically used to track the transmitter clock.
          However, multipath interference tends to result in rapid changing of perceived
          transmitter code clock rate, often resulting in a loss of synchronization. Attempts to
          improve the performance of these techniques have been quite complex and
          expensive.
U.S. Patent No. 5,365,550, col. 1:39-53 (emphasis added). 26

          52.     At the time the ‘421 patent was developed, acquisition times for a carrier signal

frequency were an impediment to efficient wireless communication systems. U.S. Patent Nos.

4,912,722, which was filed shortly after the ‘421 patent, describes the difficulties encountered by

existing systems as they relate to acquisition times for a identifying a carrier signal.

          The problem remaining in the prior art is to provide a technique for spread spectrum
          transmissions which could eliminate the need for the expensive pseudo-noise code
          acquisition and tracking systems and thereby provide a low-cost, compact design
          spread spectrum transmitter/receiver. Present pseudo noise code acquisition systems
          also have long acquisition times and a further problem would be to provide a
          technique which can be useful in conjunction with existing code acquisition systems
          to provide a composite system with low acquisition times.
U.S. Patent No. 4,912,722, col. 2:10-20 (emphasis added). 27



26
     U.S. Patent No. 5,365,550 is assigned to Westinghouse Air Brake Co. and was filed on July 18,
     1991; see also U.S. Patent No. 5,428,647, col. 2:28-35 (“Therefore, a need exists for a
     synchronization technique which is simple enough to be inexpensively built for use by low tier
     communication unit while at the same time providing rapid synchronization for use by a
     communication unit operating in the high tier communication system. The high tier
     communication system needs rapid synchronization.”).
27
     U.S. Patent No. 4,912,722 is assigned to Nokia Corporation and was filed on September 20,
     1988; see also U.S. Patent No. 5,754,585, col. 2:20-26 (“Moreover, locking onto the received
     frequency and phase can take an unacceptably large amount of time, particularly in systems
     where time is of the essence, such as in certain time division multiple access (TDMA) systems

                        CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                                  Page 27 of 49
         Case 6:21-cv-00041-ADA Document 1 Filed 01/18/21 Page 28 of 49




       53.     The initial developers of the 802.11 set of wireless standards identified the need to

address “delay” in identifying a carrier signal as one of the primary requirements for the 802.11

technology. The below excerpt from the 1992 minutes of the IEEE 802.11 MAC Ad-Hoc

Committee shows the importance of this requirement. The first 802.11 standard would not be

released for a further 6 years. Yet, even at this early date, the need to correlate DSSS signals with

substantially zero relative time delay was a paramount concern. Unknown to the developers of the

802.11 standard, a technology to quickly detect a carrier frequency of a DSSS signal had already

been invented. However, this technology (the technology claimed in the ‘421 patent) was subject

to a national security order that prevented its disclosure.




Tentative Minutes of the IEEE 802.11 MAC Ad-Hoc Committee, DOC:IEEE P802.1/92-21 at 2
(January 14, 1992) (emphasis added).

                                          COUNT I
                          INFRINGEMENT OF U.S. PATENT NO. 7,835,421

       54.     Castlemorton references and incorporates by reference the preceding paragraphs of

this Complaint as if fully set forth herein.

       55.     Legrand designs, makes, uses, sells, and/or offers for sale in the United States

products and/or services for detecting the carrier frequency of a DSSS signal.



   in which only a relatively brief time slot is allocated for periodic communication between a
   transmitter and receiver.”).

                     CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                      Page 28 of 49
         Case 6:21-cv-00041-ADA Document 1 Filed 01/18/21 Page 29 of 49




       56.     Legrand designs, makes, sells, offers to sell, imports, and/or uses products and/or

services for detecting a carrier frequency of a direct sequence spread spectrum signal in compliance

with the IEEE 802.11b and/or IEEE 802.11g wireless standards, including wireless access points,

wireless controllers, smart lighting devices, and wireless audio video products (collectively the,

“Legrand ‘421 Product(s)”). The infringing Legrand ‘421 Products include but are not limited to

the following products: DA1101 802.11n In-Wall/Ceiling Wireless Access Point, DA1104

802.11ac Low Profile Wireless Access Point, DA1104NP 802.11acLow Profile Wireless Access

Point, HKRL10 Smart Switch, HKRL50 Smart Tru-Universal Dimmer, HKRL20 Smart Remote

Switch, HKRL60 Smart Remote Dimmer, HKRP10 Smart Plug In Switch, HKRP20 Smart Plug-

In Tru-Universal Dimmer, 29538 C2G Wireless Audio /Video Receiver, 29329 C2G Wireless A/V

For HDMI Devices, 29512 C2G Wireless A/V For HDMI Devices 2 Receiver Kit, SA7529 2.4

GHz Band RF Lighting Controller, SA7529A2 2.4 GHz Band RF Lighting Controller SA7529A2,

SA7522 2.4 GHz Band RF Lighting Controller, HKT1 Smart LED Light Strip with HomeKit

Technology, MN-10 Epic Mesh Node, and XWO-BAP1 Series High Power AC1200 Dual-Band

Outdoor Bridging Access Point.

       57.     One or more Legrand subsidiaries and/or affiliates use the Legrand ‘421 Products

in regular business operations.

       58.     Legrand has directly infringed and continues to directly infringe the ‘421 patent by,

among other things, making, using, offering for sale, and/or selling technology for identifying a

carrier frequency from a correlation signal, including but not limited to the Legrand ‘421 Products.

       59.     The Legrand ‘421 Products comply with the IEEE 802.11b and IEEE 802.11g

standards. For example, the following products and referenced support show compliance with the

IEEE 802.11b and/or IEEE 802.11g standards:



                    CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                     Page 29 of 49
          Case 6:21-cv-00041-ADA Document 1 Filed 01/18/21 Page 30 of 49




     •   DA1101 802.11n In-Wall/Ceiling Wireless Access Point 28

     •   DA1104 802.11ac Low Profile Wireless Access Point 29

     •   DA1104NP 802.11acLow Profile Wireless Access Point 30

     •   HKRL10 Smart Switch 31

     •   HKRL50 Smart Tru-Universal Dimmer 32

     •   HKRL20 Smart Remote Switch 33

     •   HKRL60 Smart Remote Dimmer 34

     •   HKRP10 Smart Plug In Switch 35

     •   HKRP20 Smart Plug-In Tru-Universal Dimmer 36
     •   29538 C2G Wireless Audio /Video Receiver 37

     •   29329 C2G Wireless A/V For HDMI Devices 38




28
   FCC TEST REPORT NO. W6M21303-13075-C-1 – FCC ID YV8-DA1101 at 4 (July 10, 2013)
    (“Model Number DA1101 . . . Frequency band: 2.4 GHz-2.4835 GHz . . . Modulation Type:
    DSSS / OFDM”).
29
   FCC TEST REPORT NO. T141021W11-RP1 – FCC ID YV8-DA1104 at 5 (December 22, 2014)
    (“Modulation Technique IEEE 802.11b mode: DSSS”).
30
   Id.
31
    FCC TEST REPORT NO. TEFI1804013 – FCC ID YV8-SA7522 at 6 (May 24, 2018)
    (“Equipment: 2.4GHz Band RF Module . . . Frequency Range 802.11b/g/n: 2412-2462 MHz |
    Modulation Type: 802.11b, 802.11g”).
32
   Id.
33
   Id.
34
   Id.
35
   FCC TEST REPORT TEFI1806259 – FCC ID YV8-SA7529 at 6 (October 2, 2018) (“Equipment:
    2.4 GHz Band RF Lighting Controller . . . Frequency Range 2412MHz-2462MHz | Modulation
    Type: DSSS, OFDM | Data Rate: 802.11b”).
36
   Id.
37
   FCC TEST REPORT NO. RF130926E04 – FCC ID BY4-WFD1000 at 8 (November 1, 2013)
    (“General Description of EUT . . . Modulation Type: CCK, DQPSK, DBPSK for DSSS . . .
    Modulation Technology DSSS . . .Transfer Rate 802.11b”); AR9374 Datasheet, QUALCOMM
    ATHEROS DOCUMENTATION at 2 (2011) (“AR9374 Specifications | Networking Standard
    802.11a, 802.11b”); and C2G WIRELESS AUDIO/VIDEO RECEIVER PART NO. 29358 TECHNICAL
    SPECIFICATIONS at 5 (2014).
38
   C2G 29329 TECHNICAL SPECIFICATION DOCUMENT at 2 (2016).

                    CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                             Page 30 of 49
          Case 6:21-cv-00041-ADA Document 1 Filed 01/18/21 Page 31 of 49




     •   29512 C2G Wireless A/V For HDMI Devices 2 Receiver Kit 39

     •   SA7529 2.4 GHz Band RF Lighting Controller 40

     •   SA7529A2 2.4 GHz Band RF Lighting Controller SA7529A2 41

     •   SA7522 2.4 GHz Band RF Lighting Controller 42

     •   HKT1 Smart LED Light Strip with HomeKit Technology43

     •   MN-10 Epic Mesh Node 44

     •   XWO-BAP1 Series High Power AC1200 Dual-Band Outdoor Bridging Access Point 45

         60.   By complying with the 802.11b and/or 802.11g standard, the Legrand ‘421

Products necessarily infringe the ‘421 patent. The mandatory sections of the 802.11b and/or

802.11g standard require the elements required by certain claims of the ‘421 patent, including but

not limited to claim 6 of the ‘421 patent. Part 11: Wireless LAN Medium Access Control (MAC)

and Physical Layer (PHY) Specifications, IEEE STD 802.11 – 2016 (December 7, 2016)

(hereinafter the “IEEE STD. 802.11-2016”) (The following sections of the 802.11b and 802.11g

standards are relevant to Legrand’s infringement of the ‘421 patent: § 9.3.3.3 Beacon frame format;



39
   C2G WIRELESS A/V FOR HDMI DEVICES WITH 2 RECEIVER KIT USER MANUAL US MODEL 29512
    MANUAL (2018).
40
   FCC Test Report TEFI1806259 – FCC ID YV8-SA7529 at 6 (October 2, 2018) (“Equipment:
    2.4 GHz Band RF Lighting Controller . . . Frequency Range 2412MHz-2462MHz | Modulation
    Type: DSSS, OFDM | Data Rate: 802.11b”).
41
   Id.
42
    FCC TEST REPORT NO. TEFI1804013 – FCC ID YV8-SA7522 at 6 (May 24, 2018)
    (“Equipment: 2.4GHz Band RF Module . . . Frequency Range 802.11b/g/n: 2412-2462 MHz |
    Modulation Type: 802.11b, 802.11g”).
43
   FCC TEST REPORT 50299306 001 – FCC ID YV8-SA7199 at 9 (November 4, 2019) (“Technical
    Specification of EUT . . . Modulation: 802.11b DSSS”).
44
   FCC TEST REPORT NO.FR9D2627AA – FCC ID W59MN10 at 5 (May 4, 2020) (“RF General
    Information . . . Frequency Range (MHz) 2400-2483.5 . . . IEEE Std. 802.11 b, g, n (HT20) . .
    . 11b mode uses a combination of DSSS-DBPSK, DQPSK, CCK modulation.”).
45
   FCC TEST REPORT NO. RF160606E02 – FCC ID W59XWOBAP1 at 7 (July 26, 2016 (“Product:
    High Power AC1200 Dual-Band Outdoor Bridging AP . . . Modulation Technology: DSSS,
    OFDM | Transfer Rate: 802.11b”).

                    CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                    Page 31 of 49
           Case 6:21-cv-00041-ADA Document 1 Filed 01/18/21 Page 32 of 49




§ 9.4.2.4 DSSS Parameter Set element; § 15.3.2 PPDU format; § 15.3.3 PHY field definitions; §

15.3.5 PHY data modulation and modulation rate change; § 15.3.7 Receive PHY; § 15.4.4.4

Spreading sequence; § 15.4.4.7 TX-to-RX turnaround time; § 15.4.4.8 RX-to-TX turnaround time;

§ 16.1.3 HR/DSSS PHY Functions; § 16.2.2.2 Long PPDU format; § 16.2.3.2 Long PHY SYNC

Field; § 16.2.4 PHY/HR/DSSS PHY data scrambler and descrambler; § 16.2.5 Transmit PHY; §

16.2.6 Receive PHY; § 16.3.6 PHY operating specifications, general; § 16.3.6.4 Modulation and

channel data rates; § 16.3.6.8 TX-to-RX turnaround time; and § 16.3.6.9 RX-to-TX turnaround

time).

         61.     The Legrand ‘421 Products identify a carrier frequency in compliance with the

IEEE 802.11b and/or IEEE 802.11g standards. 46 Legrand documentation confirms that the

Legrand ‘421 Products comply with the IEEE 802.11b and IEEE 802.11g standards.

         62.     The Legrand ‘421 Products identify the carrier frequency of a signal modulated

using DSSS. The Legrand ‘421 Products receive signal data modulated using DSSS. Specifically,

the Legrand ‘421 Products receive DSSS signals that fall within a frequency range. The frequency

band that the Legrand ‘421 Products are equipped to receive DSSS signals in is referred to as the

2.4 GHz band. The frequency of the DSSS signal in the 2.4 GHz band received by the Legrand

‘421 Products is between 2400 MHz to 2483.5 MHz as specified in the IEEE 802.11b standard.



46
     The IEEE 802.11g standard is backwards compatible with the IEEE 802.11b standard. Both
     standards dictate carrier frequency identification and demodulation in the same manner. See
     Ramia Babiker Mohammed Abdelrahman, Amin Babiker A. Mustafa, Ashraf A. Osman,
     Comparison between IEEE 802.11a, b, g, n and ac Standards, IOSR J. OF COMP. ENG’G VOL.
     17, ISSUE 5 at 27 (2015) (“The standard 802.11g was ratified in 2003 as an IEEE standard for
     Wi-Fi wireless networking and it supports maximum network bandwidth of 54 Mbps compared
     to 11 Mbps for 802.11b. This standard operates at 2.4GHz frequency and bandwidth of 20MHz.
     This standard uses the OFDM or DSSS modulation schemes.”); T. L. Singal, Wireless
     Communications, at 573 (TATA MCGRAW HILL EDUC. PRIVATE LTD. 2010) (“IEEE 802.11g is
     backward compatible with 802.11 and 802.11b standards by specifying the same modulation
     and framing schemes for 1, 2, 5.5, and 11 Mbps data rates.”).

                     CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                   Page 32 of 49
         Case 6:21-cv-00041-ADA Document 1 Filed 01/18/21 Page 33 of 49




“The DSSS PHY shall operate in the frequency range of 2.4 GHz to 2.4835 GHz.” IEEE Std.

802.11-2016 at Sec. 15.4.4.2.

       63.      The identification of a carrier frequency of a DSSS signal that falls within a “band”

is a described in the ‘421 patent specification. The ‘421 patent specification gives an example of

determining a carrier frequency that is within a range of 3800 MHz to 4200 MHz (the patent

describes this example as being “in the 4.0±0.02 GHz band.” ‘421 patent, col. 3:14. Similarly,

the Legrand ‘421 Products receive DSSS signals in the 2.44175±.04175 GHz band. That the

carrier frequency falls within a fixed range (as required in the 802.11b and 802.11g standards) is

identical to the ‘421 patent disclosure which describes the receipt of a DSSS signal that falls within

a fixed band.

       64.      Both the ‘421 patent and the Legrand ‘421 Products perform carrier frequency

identification by receiving a DSSS signal falling within a frequency band using one or more

antennas. The ‘421 patent specification, in an illustrative embodiment, states that “An antenna 20

is arranged to receive signals in the 4.0+0.02 GHz band, and to supply the signals to a mixer.”

‘421 patent, col. 3:13-15. The Legrand ‘421 Products also use one or more antennas that receive

DSSS signals falling within a band.

       65.      Although the DSSS signal received by the Legrand ‘421 Products falls within a

frequency band, the specific carrier frequency is not known. For example, the carrier frequency

of the DSSS signal received by the Legrand ‘421 Products can have one of 11 different carrier

frequencies within the frequency band. Which of these 11 carrier frequencies the DSSS signal is

modulated onto is unknown at the time the signal is received by the Legrand ‘421 Products. The

IEEE 802.11b standard requires that the carrier signal be suppressed. Specifically, the standard

states “The RF carrier suppression, measured at the channel center frequency, shall be at least 15



                     CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                       Page 33 of 49
         Case 6:21-cv-00041-ADA Document 1 Filed 01/18/21 Page 34 of 49




dB below the peak sin(x)/x power spectrum. The RF carrier suppression shall be measured while

transmitted a repetitive 01 data sequence with the scrambler disabled using DQPSK modulation.”

IEEE Std. 802.11-2016 at Sec. 15.4.5.9.

       66.     Analysis of the IEEE 802.11b standard identifies that the carrier signal can be

unknown to the receiver until the receiver (e.g., a Legrand ‘421 Product) performs carrier signal

detection. The following excerpt describes the signals received as having unknown center

frequencies – the center frequencies are the carrier frequency.




Sudharman K. Jayaweera, SIGNAL PROCESSING FOR COGNITIVE RADIOS at 430 (2015) (emphasis
added).

       67.     Further, the Legrand ‘421 Products identify the carrier frequency from a number of

frequencies in the 2.4 GHz band. Prior to conducting carrier frequency detection, the carrier

frequency for the received DSSS signal is not known.

       The IEEE 802.11b Direct Sequence Spread Spectrum (DSSS) Physical layer
       delivers frames at 1, 2, 5.5, and 11 Mbps rates in the 2.4 GHz ISM band. The
       original 802.11 Clause 15 DSSS standard specified only 1 and 2 Mbps data rates
       using only long preambles. The only coding/modulation used in 802.11 Clause 15
       is Barker code with DBPSK (1 Mbps) and DQPSK (2 Mbps). Figure 8.3 illustrates
       the construction of the DSSS PLCP Protocol Data Unit (PPDU), which includes a
       long preamble, the header, and the MPDU (PSDU) as specified in the 802.11
       standard. The preamble and the header are both transmitted at 1 Mbps when using
       the long preamble format. The MPDU is transmitted at the data rate specified by
       the transmitting station (or access point). The preamble enables the receiver to

                    CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                   Page 34 of 49
        Case 6:21-cv-00041-ADA Document 1 Filed 01/18/21 Page 35 of 49



       synchronize to the incoming signal properly before the actual content of the frame
       arrives. The header provides information about the frame, and the PSDU is the
       MPDU the transmitting station is sending.
CERTIFIED WIRELESS ANALYSIS PROFESSIONAL OFFICIAL STUDY GUIDE (EXAM PW0-205) FIRST
EDITION at 211 (2004) (emphasis added).

       68.    The Legrand ‘421 Products perform the step of receiving modulated signals that

comply with the 802.11b and/or 802.11g Packet Format. The modulated signals received by the

Legrand ‘421 Products are transmitted as DSSS Physical Layer Convergence Protocol (“PLCP”)

Protocol Data Unit (“PPDU”). The below diagram shows the structure of a PPDU received by the

Legrand ‘421 Products. The PPDU received by the Legrand ‘421 Products is comprised of a PLCP

Preamble, PLCP Header, and MAC protocol data unit (“MPDU”).




Wi-Fi: Overview of the 802.11 Physical Layer and Transmitter Measurements, TEKTRONIX
PRIMER at 20 (November 2016).

       69.    The Legrand ‘421 Products perform the step of subtracting the DSSS signal from a

signal having a higher frequency than any frequency in the DSSS signal spectrum to produce DSSS

signal frequency spectrum inversion. Spectrum inversion is completed by demodulating the data

by a higher rate sequence of PN data. The higher rate sequence of PN data is known as the chip

                   CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                  Page 35 of 49
         Case 6:21-cv-00041-ADA Document 1 Filed 01/18/21 Page 36 of 49




rate. This also has the effect of increasing the frequency bandwidth when modulated and

decreasing the frequency bandwidth when demodulated so that the carrier frequency can be

identified.

      The DSSS system provides a wireless LAN with both a 1 Mbit/s and a 2 Mbit/s
      data payload communication capability. According to the FCC regulations, the
      DSSS system shall provide a processing gain of at least 10 dB. This shall be
      accomplished by chipping the baseband signal at 11 MHz with an 11-chip PN code.
      The DSSS system uses baseband modulations of differential binary phase shift
      keying (DBPSK) and differential quadrature phase shift keying (DQPSK) to
      provide the 1 Mbit/s and 2 Mbit/s data rates, respectively.
IEEE 802.11-1999 § 15.1 (1999) (emphasis added).

        70.   Further, the Legrand ‘421 Products, through their implementation of mandatory

sections of the IEEE 802.11b standard, receive a DSSS signal and then subtract the DSSS signal

from a higher frequency signal (PN Chip Code) to produce DSSS signal frequency spectrum

inversion as shown in the below excerpt discussing receipt of a DSSS signal.




                   CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                Page 36 of 49
         Case 6:21-cv-00041-ADA Document 1 Filed 01/18/21 Page 37 of 49




Michael Parker, DIGITAL SIGNAL PROCESSING 101 at 152 (2010) (emphasis added).

       71.     The Legrand ‘421 Products contain functionality for modulating a received signal

by a higher rate sequence of pseudo-noise data. The higher rate sequence of pseudo-noise data is

known as the chip rate. By modulating the data using the higher rate sequence pseudo-noise data,

the bandwidth frequency is increased. At the receiver, this process is reversed and the higher chip

rate is used to despread the signal data and identify the carrier frequency. The Legrand ‘421

Products are able to reverse the frequency bandwidth of the signal and concentrate the signal

energy around the previously suppressed carrier frequency. The process used by Legrand ‘421

Products is shown in the below excerpt from documentation from the IEEE 802.11 Working Group

for WLAN Standards.


                    CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                    Page 37 of 49
        Case 6:21-cv-00041-ADA Document 1 Filed 01/18/21 Page 38 of 49




Jan Boer, Direct Sequence Spread Spectrum Physical Layer Specification IEEE 802.11, IEEE
P802.11-96/49E at 1 (March 1996).

       72.    Frequency inversion is applied by the Legrand ‘421 Products to a DSSS signal

containing a PHY Preamble with SYNC and SFD fields. Specifically, the DSSS signal received

by the Legrand ‘421 Products are comprised of Physical Protocol Data Units (“PPDU”) that are

DSSS modulated. The PPDUs that are received include a PHY Preamble that is transmitted using

1 Mb/s DBPSK modulation. See IEEE Std 802.11-2016 § 15.3.3.1 (2016) (“The entire PHY

preamble and header shall be transmitted using the 1 Mb/s DBPSK modulation”). The Legrand

‘421 Products are enabled to receive both Long PPDU Format and Short PPDU Format signals.

Both signals have PHY Preambles that are encoded using DBPSK modulation. See IEEE Std

802.11-2016 § 16.2.2.2 (2016) (identifying that the Long PPDU has a PHY Preamble modulated

at 1 Mb/s DBPSK with a SYNC field of 128 bits) and IEEE Std 802.11-2016 § 16.2.2.3 (2016)

(identifying that the Short PPDU has a PHY Preamble modulated at 1 Mb/s DBPSK with a

shortSYNC field of 55 bits).




                   CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                              Page 38 of 49
        Case 6:21-cv-00041-ADA Document 1 Filed 01/18/21 Page 39 of 49




       73.    The Legrand ‘421 Products, through implementation of mandatory sections of the

IEEE 802.11b standard, perform the step of correlating the inverted and non-inverted DSSS signals

at substantially zero relative time delay. The Legrand ‘421 Products receive DSSS signals

containing a PLCP Preamble that is encoded using either DBPSK or DQPSK modulation. The

PLCP Preamble is a DSSS signal that consists of a Synchronization Field and Start Frame delimiter

field. The Synchronization Field is “provided so the receiver [Legrand ‘421 Products] can perform

the necessary operations for synchronization.” IEEE STD 802.11-2016 at § 15.3.3.2.

       74.    The detection of the carrier frequency is performed by the Legrand ‘421 Products

by receiving a DSSS signal in the form of a Physical Protocol Data Unit (“PPDU”). The PPDU is

then demodulated using frequency inversion. The preamble of the PPDU (the PLCP or PHY

Preamble) is then used to determine the carrier frequency by allowing the Legrand ‘421 Products

to identify the radio channel which contains a center frequency. The below excerpt from a 2013

book discussing IEEE 802.11b states: “PLCP Preamble: It is a 144-bit preamble and it forms from

a SYNC field and SYNC Field Delimiter, used for synchronization to determine a radio channel.”




Iti Saha Misra, WIRELESS COMMUNICATIONS AND NETWORKS – 3G AND BEYOND at 412 (2013)
(describing IEEE 802.11 PHY Sub-layers).




                   CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                   Page 39 of 49
          Case 6:21-cv-00041-ADA Document 1 Filed 01/18/21 Page 40 of 49




         75.    The PLCP Preamble containing the SYNC field is used by the Legrand ‘421

Products to generate the correlation signal.

         The down converted I and Q signals are applied to matched filter or correlation
         detectors. These circuits correlate the Baker sequence with the input signal and
         output an analog signal that represents the degree of correlation. . . the process of
         dispreading the input signal by correlating it with the stored spreading sequence
         requires synchronization of the receiver with transmitter timing and frequency. To
         facilitate this, the transmitted frame starts with a synchronization field (SYNC),
         shown at the beginning of the physical layer protocol data unit.
Alan Bensky, COMMUNICATIONS ENGINEERING DESK REFERENCE – CHAPTER 5.2 SHORT-RANGE
WIRELESS APPLICATIONS AND TECHNOLOGIES at 419 (2009) (emphasis added).

         76.    The Legrand ‘421 Products are available to businesses and individuals throughout

the United States.

         77.    The Legrand ‘421 Products are provided to businesses and individuals located in

the Western District of Texas.

         78.    In compliance with the IEEE 802.11b standard, the Legrand ‘421 Products perform

the correlation of the inverted and non-inverted DSSS signals at substantially zero relative time

delay.    Specifically, the IEEE 802.11b standard requires that the transmission to reception

turnaround time is less than 10 µsec (i.e., 0.00001 seconds) which is substantially zero relative

time delay.




IEEE STD 802.11-2016 § 15.4.4.7 (2016) (emphasis added).




                     CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                       Page 40 of 49
         Case 6:21-cv-00041-ADA Document 1 Filed 01/18/21 Page 41 of 49




       79.     The receive to transmit turnaround time for the Legrand ‘421 Products in

correlating the inverted and non-inverted DSSS signals is less than or equal to 5 µsec (i.e.,

0.000005 seconds), which is substantially zero relative time delay.




IEEE STD 802.11-2016 § 15.4.4.8 (2016) (emphasis added).

       80.     The Legrand ‘421 Products identify the carrier frequency from the correlation

signal. The correlation signal is used to select the channel frequency for one of 11 channels each

of which have a specific channel center frequency as required by the IEEE 802.11b standard that

the Legrand ‘421 Products comply with.




IEEE STD 802.11-1999 at 173 (1999) (emphasis added).

       81.     The Legrand ‘421 Products use complementary code keying to modulate and

demodulate data. A direct spread spectrum signal transmitted at either 5.5 Mbit/s or 11 Mbit/s is

received by the Legrand ‘421 Products.




                    CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                    Page 41 of 49
         Case 6:21-cv-00041-ADA Document 1 Filed 01/18/21 Page 42 of 49




       82.     The Legrand ‘421 Products enable the identification of a carrier wave from a

spectral range between 2.400–2.4835 GHz.

       83.     The DSSS carrier frequency that the Legrand ‘421 Products identify can be any of

the following channels shown in the table below per the IEEE 802.11b standard. Only channels

1-11 are used in the United States per FCC regulations.




IEEE STD 802.11-1999 at 216 (1999) (annotation added).

       84.     The following excerpt from the IEEE 802.11b standard shows the use of the SYNC

field in the PLCP Preamble to generate the correlation signal that is used by the Legrand ‘421

Products to detect the carrier frequency (the channel center frequency for the DSSS signal).




                    CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                    Page 42 of 49
        Case 6:21-cv-00041-ADA Document 1 Filed 01/18/21 Page 43 of 49




IEEE STD 802.11-1999 at 201 (1999) (annotation added).

       85.    The step of selecting the carrier frequency is accomplished by the Legrand ‘421

Products following the receipt of the “SYNC” field which is identified in the following excerpt

from the IEEE 802.11b standard as the receipt of the “TX SYNC PATTERN.”




                   CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                 Page 43 of 49
         Case 6:21-cv-00041-ADA Document 1 Filed 01/18/21 Page 44 of 49




IEEE STD 802.11-1999 at 203 (1999) (annotation added).

       86.     The Legrand ‘421 Products, in conformance with the 802.11b standard, detect the

carrier frequency by using a matched filter or correlation detector. “In 802.11 DSSS, a pseudo-

random bit sequence phase modulated the carrier frequency. In this spreading sequence, bits are

called chips. The chip rate is 11 megachips per second (Mcps). Data is applied by phase

modulating the spread carrier. . . . Its redeeming property is that it is optimally detected in a

receiver by a matched filter or correlation detector.”




                    CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                   Page 44 of 49
         Case 6:21-cv-00041-ADA Document 1 Filed 01/18/21 Page 45 of 49




Alan Bensky, COMMUNICATIONS ENGINEERING DESK REFERENCE – CHAPTER 5.2 SHORT-RANGE
WIRELESS APPLICATIONS AND TECHNOLOGIES at 419 (2009) (annotation added).

       87.     The following figure shows the DSSS signal is received by the Legrand ‘421

Products in conformance with the 802.11b standard and a correlation signal is generated that is

used to identify the carrier frequency. The accompanying text states, “Reception of DSSS signals

is represented in Figure 5.2.10. The down converted I and Q signals are applied to matched filter

or correlation detectors. These circuits correlate the Baker sequence with the input signal and

output an analog signal that represents the degree of correlation. . . the process of dispreading the

input signal by correlating it with the stored spreading sequence requires synchronization of the

receiver with transmitter timing and frequency. To facilitate this, the transmitted frame starts with

a synchronization field (SYNC), shown at the beginning of the physical layer protocol data unit.”

See Alan Bensky, COMMUNICATIONS ENGINEERING DESK REFERENCE – CHAPTER 5.2 SHORT-

RANGE WIRELESS APPLICATIONS AND TECHNOLOGIES           at 419 (2009) (emphasis added).




                    CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                      Page 45 of 49
         Case 6:21-cv-00041-ADA Document 1 Filed 01/18/21 Page 46 of 49




Alan Bensky, COMMUNICATIONS ENGINEERING DESK REFERENCE – CHAPTER 5.2 SHORT-RANGE
WIRELESS APPLICATIONS AND TECHNOLOGIES at 421 (2009) (annotation added).

       88.     By making, using, testing, importing, offering for sale, and/or selling products and

services for identifying a carrier frequency from a correlation signal, including but not limited to

the Legrand ‘421 Products, Legrand has injured Castlemorton and is liable to the Plaintiff for

directly infringing one or more claims of the ‘421 patent, including at least claim 6 pursuant to 35

U.S.C. § 271(a).

       89.     The Legrand also indirectly infringes the ‘421 patent by actively inducing

infringement under 35 USC § 271(b).

       90.     Legrand has had knowledge of the ‘421 patent since at least service of this

Complaint or shortly thereafter, and on information and belief, Legrand knew of the ‘421 patent

and knew of its infringement, including by way of this lawsuit.

       91.     Legrand intended to induce patent infringement by third-party customers and users

of the Legrand ‘421 Products and had knowledge that the inducing acts would cause infringement

or was willfully blind to the possibility that its inducing acts would cause infringement. Legrand


                    CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                     Page 46 of 49
          Case 6:21-cv-00041-ADA Document 1 Filed 01/18/21 Page 47 of 49




specifically intended and was aware that the normal and customary use of the accused products

would infringe the ‘421 patent. Legrand performed the acts that constitute induced infringement,

and would induce actual infringement, with knowledge of the ‘421 patent and with the knowledge

that the induced acts would constitute infringement. For example, Legrand provides the Legrand

‘421 Products that have the capability of operating in a manner that infringe one or more of the

claims of the ‘421 patent, including at least claim 6, and Legrand further provides documentation

and training materials that cause customers and end users of the Legrand ‘421 Products to utilize

the products in a manner that directly infringe one or more claims of the ‘421 patent. 47 By

providing instruction and training to customers and end-users on how to use the Legrand ‘421

Products in a manner that directly infringes one or more claims of the ‘421 patent, including at

least claim 6, Legrand specifically intended to induce infringement of the ‘421 patent. On

information and belief, Legrand engaged in such inducement to promote the sales of the Legrand

‘421 Products, e.g., through Legrand user manuals, product support, marketing materials, and

training materials to actively induce the users of the accused products to infringe the ‘421 patent.

Accordingly, Legrand has induced and continues to induce users of the accused products to use




47
     See e.g., WIRELESS ACCESS POINT – N (P/N DA1101) OWNER’S MANUAL 1308137 REV. C
     (2013); LEGRAND NETWORKING GUIDE, LEGRAND DOCUMENTATION (2013); Legrand DA1101
     Installation Guide Doc. No. 0530 Rev. B, LEGRAND DOCUMENTATION (December 2014);
     802.11AC DUAL BAND IN CEILING WAP (P/N：DA1104) OWNER’S MANUAL 1308237 REV. A
     (2016); Legrand DA1104 Installation Guide Doc. No. 1507208 Rev. C, LEGRAND
     DOCUMENTATION (August 2018); C2G WIRELESS A/V FOR HDMI DEVICES USER MANUAL US
     MODEL 29329 (July 2018); Smart Dimmer, Wi-Fi (Multi-Location Configuration) Installation,
     LEGRAND       YOUTUBE      CHANNEL     (February     4,     2019),     available      at:
     https://www.youtube.com/watch?v=MF5IpvwB49A;C2G WIRELESS AUDIO/VIDEO RECEIVER
     PART NO. 29358 TECHNICAL SPECIFICATIONS (2014); C2G WIRELESS A/V FOR HDMI DEVICES
     WITH 2 RECEIVER KIT USER MANUAL US MODEL 29512 MANUAL (2018); Legrand Smart
     Lighting App Setup, LEGRAND YOUTUBE CHANNEL (January 15, 2019), available at:
     https://www.youtube.com/watch?v=UbZKCkZ2SaY; and Standard Power AC1200 Dual-Band
     Wireless AP Data Sheet, LEGRAND DOCUMENTATION (2017).

                     CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                     Page 47 of 49
         Case 6:21-cv-00041-ADA Document 1 Filed 01/18/21 Page 48 of 49




the accused products in their ordinary and customary way to infringe the ‘421 patent, knowing that

such use constitutes infringement of the ‘421 patent.

        92.     To the extent applicable, the requirements of 35 U.S.C. § 287(a) have been met

with respect to the ‘421 patent.

        93.     As a result of Legrand’s infringement of the ‘421 patent, Castlemorton has suffered

monetary damages, and seeks recovery in an amount adequate to compensate for Legrand’s

infringement, but in no event less than a reasonable royalty for the use made of the invention by

Legrand together with interest and costs as fixed by the Court.


                                        PRAYER FOR RELIEF

WHEREFORE, Castlemorton respectfully requests that this Court enter:

        A.      A judgment in favor of Castlemorton that Legrand has infringed, either

                literally and/or under the doctrine of equivalents, the ‘421 patent;

        B.      An award of damages resulting from Legrand’s acts of infringement in

                accordance with 35 U.S.C. § 284;

        C.      Any and all other relief to which Castlemorton may show themselves to be

                entitled.

                                      JURY TRIAL DEMANDED

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Castlemorton Wireless, LLC

requests a trial by jury of any issues so triable by right.




                     CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                                       Page 48 of 49
       Case 6:21-cv-00041-ADA Document 1 Filed 01/18/21 Page 49 of 49




Dated: January 18, 2021               Respectfully submitted,


                                      /s/ Daniel P. Hipskind___________
                                      Elizabeth L. DeRieux
                                      State Bar No. 05770585
                                      Capshaw DeRieux, LLP
                                      114 E. Commerce Ave.
                                      Gladewater, TX 75647
                                      Telephone: (903)235-2833
                                      Email: ederieux@capshawlaw.com

                                      Dorian S. Berger (CA SB No. 264424)
                                      Daniel P. Hipskind (CA SB No. 266763)
                                      BERGER & HIPSKIND LLP
                                      9538 Brighton Way, Ste. 320
                                      Beverly Hills, CA 90210
                                      Telephone: 323-886-3430
                                      Facsimile: 323-978-5508
                                      E-mail: dsb@bergerhipskind.com
                                      E-mail: dph@bergerhipskind.com

                                      Attorneys for Castlemorton Wireless, LLC




                 CASTLEMORTON COMPLAINT FOR PATENT INFRINGEMENT
                                                                        Page 49 of 49
